          Case 1:20-cv-04817-GHW Document 16 Filed 08/24/20 Page 1 of 2
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                                                             DATE FILED: 8/24/2020

                                                                     MEMORANDUM ENDORSED

                                        STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL

      LETITIA JAMES                                                         DIVISION OF STATE COUNSEL
 ATTORNEY GENERAL                                                               LITIGATION BUREAU

                                     Writer’s Direct Dial: (212) 416-8661

                                               AUGUST 21, 2020
By ECF
Hon. Judge Gregory H. Woods
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Doe v. N.Y. State Dep’t of Health, et al., 20-cv-04817 (S.D.N.Y.)

Dear Judge Woods:

        The New York Attorney General’s office (“OAG”) writes on behalf of Defendants New
York State Department of Health (“DOH”) and the DOH Commissioner in the above-captioned
action in which Plaintiff John Doe seeks to invalidate certain State regulations. Defendants
request, with Plaintiffs’ consent, that the Court adjourn the Federal Rule of Civil Procedure
(“Rule”) 16 conference and the deadline to file a joint letter and case management plan in
anticipation of such conference to the dates set forth in the chart on the following page. We
further request, also on consent, that the Court endorse the other deadlines proposed in the chart
for Defendants to respond to the Complaint and to file any opposition to Plaintiffs’ application to
proceed pseudonymously.

        Although the summons and complaint were delivered to DOH in early July 2020, the
Department inadvertently did not forward them to the OAG until August 19, 2020. The OAG did
not otherwise have notice of this action because Plaintiff did not deliver the summons to this
office. Defendants have thus not been served. See Fed. R. Civ. P. § 4(j)(2) and CPLR § 307(2)
(setting forth service requirements for State agencies and officers).

        The following proposed schedule will allow the OAG and Defendants sufficient time to
gain an understanding of the case, investigate Plaintiffs’ allegations, and conduct legal research.
This is Defendants’ first request for an enlargement of time.
                  Case 1:20-cv-04817-GHW Document 16 Filed 08/24/20 Page 2 of 2




                      Event                        Original Deadline                 Proposed Deadline
         Defendants’ Opposition to           One week after service of           August 28, 2020
         Plaintiffs’ Application to          Plaintiffs’ application
         Proceed Pseudonymously              (service not effected)

         Defendants’ Response to the         Twenty-one days after service September 10, 2020
         Complaint                           of the summons (service not
                                             effected)

         Plaintiffs’ Reply in Further        Three days after service of         September 11, 2020
         Support of its Application to       Defendants’ opposition              (Plaintiffs’ proposed date)
         Proceed Pseudonymously

         Joint Status Letter to Court        August 27, 2020                     September 17, 2020
         and Proposed Case
         Management Plan

         Rule 16(c) conference               September 3, 2020                   September 24, 2020 or as
                                                                                 soon thereafter as counsel
                                                                                 may be heard.


                Thank you for your Honor’s consideration of this request.

                                                              Respectfully submitted,

                                                              __________/S/_________
                                                              Todd A. Spiegelman
                                                              Assistant Attorney General

        cc: Todd C. Bank, Esq., Plaintiff’s Counsel (by ECF)

Application granted. Defendants’ opposition to Plaintiffs’ application to proceed pseudonymously is extended to August 28, 2020.
Defendants’ answer or other response to the complaint is due by September 10, 2020. Plaintiffs’ reply in further support of its
application to proceed pseudonymously is due by September 11, 2020. The initial pretrial conference scheduled for September 3,
2020 is adjourned to September 24, 2020 at 1 p.m. The parties’ joint letter and proposed case management plan is due by
September 17, 2020.


SO ORDERED.
                                                                             _____________________________________
Dated: August 22, 2020                                                              GREGORY H. WOODS
New York, New York                                                                 United States District Judge
                                                             2
